Citation Nr: 1729004	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral total knee replacement.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for sciatic nerve disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1995.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board denied these claims.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims Court (Court) and in a November 2015 Memorandum Decision, the Court vacated the Board's May 2014 denial.  The Board then remanded these matters in May 2016.


FINDINGS OF FACT

1. A bilateral knee disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

2. A low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

3. A sciatic nerve disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral total knee replacement have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3. The criteria to establish service connection for sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in March 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination and supplemental VA examiner opinion were provided.  The Board notes that in accordance with the Board's remand, the RO requested that the Veteran complete and return VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a; however, the Veteran did not respond to this request.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in May 2010 and July 2016, and an addendum opinion was obtained in February 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral total knee replacement, low back disability or sciatic nerve disability.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that the onset of his bilateral total knee replacement, low back disability and sciatic nerve disability occurred during service.  Specifically, the Veteran argues that reforging in Germany caused his low back disability.  The Veteran further stated that overall his general duties during active service caused these disabilities to worsen over time.

In June 1980, the Veteran's entrance exam noted that the Veteran was in good health with no "trick" or locked knee, no recurrent back pain, no swollen or painful joints and no arthritis, rheumatism or bursitis.  In October 1992, the Veteran complained that his knee became painful on runs over three miles.  The Veteran also stated during this time that he had swollen or painful joints as well as "trick" or locked knee.  It was noted that there was no recurrent back pain and no arthritis, rheumatism or bursitis.  In January 1994, the Veteran complained of low back and right hip pain lasting one week.  He stated that he did not know how he hurt it, but that there was a noticeable lump on the right hip.  In February 1994, the Veteran again stated that he had knee pain on long distance runs.  However, the Veteran denied "trick" or locked knee, recurrent back pain, and arthritis, rheumatism or bursitis.  The Veteran did state that he had swollen or painful joints.

In October 2009, private x-rays of the right knee showed tricompartmental osteoarthritis.  The Veteran was diagnosed with degenerative joint disease.  In December 2009, a private x-ray of the right knee showed a total arthroplasty procedure.  In January 2010, private x-rays of the left knee showed degenerative joint disease, and that the Veteran was status post left knee total arthroplasty.

In May 2010, the Veteran was afforded a joints VA examination for his knees and ankles.  The Veteran stated that he incurred a knee condition starting in 1980 and throughout his military career due to physical fitness exercises.  The examiner noted no injury or fracture and no locking or instability.  The examiner found that the Veteran developed progressive arthritis of the knees over the years and that in 2008 he had the left knee replaced and in 2009 he had the right knee replaced.  Since surgery, the Veteran had no symptoms of knee pain and no limitation of activities of daily living.  The right knee was slightly swollen when compared to the left knee but there was no joint fluid.  The examiner diagnosed the Veteran with total knee replacement, bilateral.  The examiner opined that neither the Veteran's knee nor his ankle conditions were likely caused by or a result of any injury that occurred in military service.  The examiner stated that it was more likely his joint conditions were related to chronic degenerative changes as a result of aging, musculoskeletal stress due to physical activity and a genetic disposition to developing osteoarthritic conditions of the knees.  The Board notes that the Court found this opinion inadequate because it failed to discuss an old ankle fracture and did not offer any rationale for his opinion.

In October 2011, the Veteran testified at a Decision Review Officer (DRO) hearing.  The Veteran stated that he did not have knee problems in service.  In addition, the Veteran stated that he could not remember any treatment for his knees in service.  The Veteran said that during the time that he received his knee replacement the doctor said that his knee condition was related to military service.  The Veteran described that his right knee popped and swelled at times.  Further, the Veteran testified about his low back and sciatic nerve stating that he felt radiating pain that would start from his low back into his lower extremities.  The Veteran attributed his low back condition to his time in Germany where he was reforging, and stated that the treatment at that time was a heat pad.  

In January 2012, the Veteran submitted a letter written by himself and signed by his private physician.  The letter addressed his bilateral knee and sciatic nerve condition, stating that it was more likely than not that these conditions occurred while in military service.  In August 2012, the Veteran submitted a personal statement, arguing that conditions such as his frequently did not become severe until years after a Veteran left service.

In July 2016, the Veteran was afforded a VA examination for his bilateral knee condition.  The examiner noted degenerative arthritis in both knees.  The Veteran stated that he recalled some problems with his knees during service but did not recall a diagnosis.  The Veteran attributed his knee problems to his ankle condition.  The Veteran reported that since his knee replacement, his symptoms had improved with no pain in the left knee and only mild pain in the right knee.  The Veteran stated that his knees gave out multiple times per day but that he had not fallen as a result.  Range of motion was abnormal for both knees with flexion at 0 to 110 degrees and extension at 110 to 0 degrees.  The Veteran used a brace occasionally.  The examiner opined that it was less likely than not that the Veteran's bilateral knee replacement surgeries or the degenerative arthritis of the knees were incurred in or caused by military service.  The examiner reasoned that review of the Veteran's service treatment records revealed minimal reporting of knee problems during service and that the Veteran denied knee problems in 1994.  There were no radiographic studies available to determine when the arthritic changes began, but there was no evidence in the medical records of degenerative disease prior to the surgical evaluations.  The examiner stated that the Veteran's degenerative arthritis began years after the Veteran left service as a result of aging and resulted in the need for knee replacement in 2008 and 2009, thirteen to fourteen years after the Veteran left service.

In July 2016, the Veteran underwent an additional VA examination for his low back condition.  The examiner noted degenerative arthritis of the lumbar spine.  The Veteran reported chronic low back pain, greater on the left side compared to the right, and left leg pain.  The Veteran stated that these symptoms began around 1981 or 1982; however, he could not recall a specific injury and said that the back problems began gradually.  The Veteran recalled taking ibuprofen for the back pain but did not have physical therapy, and believed that he may have also had a steroid injection in the back.  The Veteran currently reported a stretching sensation and knot in the lumbar area along with a sharp stabbing pain.  He said that his back pain was constant and occasionally he experienced pain in the left leg which he attributed to his back.  The Veteran denied seeing a doctor for his back pain and self-medicated with aspirin and hydrocodone.  The examiner noted that the Veteran was diagnosed with muscle spasm of the thoracic spine in July 1989 based on an upper thoracic spine paravertebral muscle spasm.  The Veteran was diagnosed with low back pain, sciatica.  The examiner opined that it was less likely than not that the Veteran's current lumbar spine condition and radicular symptoms were incurred in or caused by military service.  The examiner reasoned that a review of medical records showed that the Veteran reported back symptoms, including a week long period of low back pain in January 1994, but denied recurrent back pain in February 1994.  The examiner stated that the Veteran's current back condition was degenerative in nature and was related to aging and that there was no evidence of degenerative disease during active service.

In February 2017, an opinion was provided to clarify the July 2016 back exam, since the July 2016 exam did not address the sciatic nerve.  The examiner opined that the low back and sciatic nerve condition were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that a review of medical records revealed that the Veteran reported a week long period of back pain during active service, but denied ongoing back pain in a subsequent service treatment record.  The examiner explained that the July 2016 report gave a diagnosis of mild left lower extremity radiculopathy which involved the sciatic nerve.  The examiner stated that the radicular symptoms were the result of degenerative disease of the spine which was not present during active service.  Thus, the examiner said that the current lumbar spine condition and the radicular symptoms involving the left sciatic nerve were the result of degenerative disease which developed after the Veteran left service as a result of aging and not as a result of any event during active service. 

The Veteran has offered his own opinion on etiology, stating that he currently has bilateral total knee replacement, low back disability and sciatic nerve disability that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Though the Veteran's treating private VA physician stated that the Veteran's bilateral total knee replacement and sciatic nerve disability were due to military service, the Board notes that this opinion was inadequate and lacked rationale.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran and his private physician's contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that bilateral total knee replacement, low back disability and sciatic nerve disability were related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for bilateral total knee replacement, low back disability and sciatic nerve disability are not warranted.


ORDER

1. Entitlement to service connection for bilateral total knee replacement is denied.

2. Entitlement to service connection for a low back disability is denied.

3. Entitlement to service connection for sciatic nerve disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


